EXHIBIT 12.1 CryoLife, Inc. Ratio of Earning to Fixed Charges (in thousands) "Earnings" per Item 503(d) Reg S-K Pretax income (loss) Fixed Charges: Interest Expense 83 Capitalized Interest - Amort prem, disc, and expenses of debt 99 75 92 Interest within rental expense Total Fixed Charges Preferred dividends Gross up of preferred dividends 12 Total fixed charges and dividends Amort.of Capitalized Interest 58 58 58 58 58 Total "Earnings" Less Capitalized Interest - Adjusted "Earnings" Income tax benefit (expense) Ratio of Earnings to Fixed Charges Deficiency of Earnings to Fixed Charges N/A N/A N/A N/A N/A Ratio of Earnings to Fixed Charges and Preferred Dividends Deficiency of Earnings to Fixed Charges and Preferred Dividends N/A N/A N/A N/A N/A
